Citation Nr: 1750720	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-24 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a respiratory disability.

2. Entitlement to an increased compensable rating for otitis externa.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to December 1975.  
These matters are before the Board of Veterans' Appeals (Board) on appeal of March 2010 and March 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The Veteran requested a hearing before a Decision Review Officer but failed to attend a scheduled July 2012 hearing.  Thereafter, the Veteran requested a hearing before a Veterans Law Judge but withdrew that request in June 2015. 

The Veteran also had a claim for service connection for hearing loss which was granted during the course of the appeal and therefore is no longer before the Board.  Most recently, the Board in September 2016 remanded the issues on appeal for further development.  

The issue of entitlement to service connection for a respiratory disability is  addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's otitis externa more nearly approximates swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment throughout the claims period.


CONCLUSION OF LAW

The criteria for a 10 percent rating, but no higher, is warranted for the Veteran's otitis externa throughout the claims period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6210 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify has been met.  See VA correspondence dated in July 2011.  All identified and available authorized records relevant to the matter, to include treatment records and examinations, have been requested or obtained.  VA has met all statutory and regulatory notice and duty to assist provisions.  The Veteran has not alleged prejudice with regard to VA's statutory and regulatory notice and duty to assist provisions.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings".  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran. 

The Veteran's service-connected otitis externa is rated under Diagnostic Code 6210 pertaining to chronic otitis externa.  This diagnostic code provides for a maximum 10 percent rating for swelling, dry and scaly or serious discharge, and itching requiring frequent and prolonged treatment.  38 C.F.R. § 4.87, Diagnostic Code 6210.  The Veteran has consistently reported that he has symptoms such as drainage and itchy ears.  In his May 2011 claim, the Veteran indicated that he was being treated for his otitis externa and was taking medication.  In the August 2013 Form 9 Appeal, the Veteran stated that he had constant drainage and smell from his ears.  

In June 2015, the Veteran stated that he has dry itchy ears with excessive ear wax and discharge at least 3 to 4 times per week.  He further noted he has to take a bobby pin to scratch his ears and scrape off the scaly skin and excess waxy discharge.  He explained that, although this does not occur every single day, it is there most of the time.  The Veteran is competent to report symptoms of itching, swelling, and discharge, as these are observable symptoms that the Veteran perceives through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Further, although the condition was not active at the time of the July 2011, January 2016, and October 2016 VA examinations, VA treatment records show treatment for ear problems.  For example, VA treatment records in April 2013 show the Veteran gets itching in his ears and uses sharp instruments to scratch.  The canal wall in the right ear was swollen and the Veteran was prescribed optic drops.  (See Legacy Content Manager for CAPRI records, page 65 associated with the file on August 14, 2013).  The records in May 2015 show the Veteran had a painful left ear and reported feeling that something was going through the ear.  The Board therefore finds that the lay and medical evidence establishes that the Veteran's otitis externa more nearly approximates the criteria associated with a maximum 10 percent evaluation throughout the claims period.

Consequently, resolving any reasonable doubt in the Veteran's favor, a 10 percent rating is warranted for otitis externa for the entire rating period under appeal.  38 C.F.R. §§ 4.87, Code 6210.  This is also the maximum schedular rating available under this Code.  The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptoms.  Schafrath, 1 Vet App. at 595.  In this regard, chronic otitis externa is specifically contemplated by the Rating Schedule.  Therefore, the Board finds that no other diagnostic code or rating would be appropriate in the evaluation of the Veteran's disability.  See Copeland v. McDonald, 27 Vet. App. 333, 336-37 (2015) (holding that when a diagnosed condition is specifically listed in the Rating Schedule, rating by analogy is inappropriate).   

Under certain circumstances, the claim for an increased rating for a service-connected disability includes a claim for a total disability rating based on individual unemployability (TDIU).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the instant case, the Veteran has not contended that he has been unemployed due to his service-connected otitis externa.  Thus, the issue of TDIU is not before the Board.  

This portion of the Veteran's appeal has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 10 percent, but no higher, is warranted for otitis externa throughout the entire claims period subject to the regulations governing the payment of monetary awards.  

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, for the following reasons, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

In the September 2016 remand, the Board requested that the Veteran be afforded a VA examination for his respiratory condition and that the examiner provide an opinion as to whether there is clear and unmistakable evidence that the Veteran's asthma preexisted service and if so, is there clear and unmistakable evidence that the preexisting asthma was not aggravated beyond its natural progression.  If the response was negative, the examiner was asked to opine whether the asthma had its onset in, or was related to, service.  Lastly, the examiner was asked to opine whether it is at least as likely as not that any current respiratory condition other than asthma had its clinical onset during service or is related to any incident of service.  

The Veteran was afforded a VA respiratory examination in October 2016.  As to the question of whether there is clear and unmistakable evidence that the Veteran's asthma preexisted service, the examiner opined that such an opinion could not be stated without resorting to mere speculation.  Her rationale was that the Veteran's service treatment records show a history of asthma prior to service.  Yet, the Veteran on the current and previous examination denied such history.  In a March 2017 addendum opinion, she parenthetically noted that an examination in December 1975 upon separation from service shows a normal lung exam, which does not support a permanent aggravation of an asthma condition that preexisted service.  However, service treatment records on multiple occasions clearly show both that the Veteran had a history of asthma prior to service and was treated for an asthmatic condition in service.  These records are more contemporaneous with his asthma condition in his youth than his current recollections, and they also show instances of treatment for asthma in service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  Thus, on remand, another opinion should be obtained that focuses on the Veteran service treatment records in determining whether there is clear and unmistakable evidence that the Veteran's asthma preexisted service and, if so, is there clear and unmistakable evidence that the preexisting asthma was not aggravated beyond its natural progression.  
Further, at the time of the October 2016 VA examination, the examiner did not review the Veteran's service entrance examination.  After she reviewed the Veteran's September 1974 service entrance examination, which evaluated his lungs and chest as normal, in the March 2017 addendum opinion she continued to state that an opinion as to whether the Veteran's asthma was incurred in service could not be stated without resorting to mere speculation as the service treatment records show that the Veteran reported having asthma as a child.  The examiner also concluded that per the medical literature a diagnosis of asthma requires pulmonary function tests (PFT) and a diagnosis of asthma cannot be confirmed as being diagnosed during service as the PFT ordered during service was not available.  However, service treatment records in January 1975 note that treatment was started per recent PFT and that the diagnosis was chronic bronchitis probable asthmatic.  Service treatment records in April 1975 also show that the Veteran was asthmatic.  Thus, on remand, in determining whether the Veteran's asthma is directly related to service, the examiner is asked to consider the service treatment records that reference the Veteran's PFT and the subsequent service treatment records that show the Veteran was asthmatic.  

Lastly, VA treatment records in August 2016 show the Veteran had sleep apnea, the etiology of which was not addressed by the October 2016 VA examiner.  Thus, on remand, the Veteran should be afforded a VA examination that addresses whether his sleep apnea and any other respiratory disorders, other than chronic obstructive pulmonary disease (COPD), emphysema, and restrictive lung disease (which were addressed in the October 2016 VA examination and March 2017 addendum) are related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed respiratory condition.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must express opinions on the following:

a.) Whether there is clear and unmistakable (undebatable) evidence that the Veteran's asthma preexisted service, and if so whether it was aggravated (permanently worsened) during, or is a result of the Veteran's period of active service from September 1974 to December 1975.  If there was an aggravation (permanent worsening) of the preexisting disability, is there clear and unmistakable (undebatable) evidence that this aggravation (permanent worsening) was due to the natural progress of the condition?  

In rendering the above opinions the examiner is asked to focus on the Veteran's service treatment records, to include the following.  A service treatment record dated on January 9, 1974 that shows the Veteran was treated for chest congestion and it was noted that the Veteran had a past history of asthma and the diagnosis was bronchial asthma.  A service treatment record on January 14, 1975 that shows the Veteran was treated for difficulty breathing.  An entry on January 17, 1975 that shows a history of asthma in childhood was noted, approximately at the age of 14, and the Veteran had another attack in August 1974 while working in a prune dryer.  The diagnosis was chronic bronchitis probable asthmatic, with a note that treatment was started per recent PFT.  A service treatment record in April 1975 shows the Veteran was an asthmatic.  A service treatment record on November 10, 1975 shows the Veteran had a chest cold with periods of breathing difficulty and productive cough.  The diagnosis was acute asthmatic attack.  

b.) If there was no preexisting asthma, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that asthma was incurred during, or otherwise is related to, the Veteran's service.  

In rendering the above opinion the examiner is asked to consider service treatment records in January 1975 that indicate that PFT was conducted and the subsequent service treatment records including in April 1975 and November 1975 that indicate the Veteran had an asthmatic condition.  

c.) Whether it is at least as likely as not (a 50 percent probability or greater) that sleep apnea and any current respiratory condition other than asthma, COPD, emphysema, and restrictive lung disease, had its clinical onset during active service or is related to any incident of service.

A clear explanation for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he/she should explain why. 

2. The AOJ must review the medical opinions and examination obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3. Thereafter, readjudicate the issue remaining on appeal-entitlement to service connection for a respiratory disability.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the file is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a VA medical examination may have the same impact. 38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


